



FIRST AMENDMENT OF LEASE


THIS FIRST AMENDMENT OF LEASE (this "Amendment") is made as of the 16th day of
May, 2016, by 100 Discovery Park DE, LLC, a Delaware limited liability company
(as successor in interest to TBCI, LLC, as Trustee of 100 Discovery Park Realty
Trust) ("Landlord"), and Genocea Biosciences, Inc., a Delaware corporation
("Tenant").




Recitals




A.Landlord and Tenant are parties to a Lease dated as of July 3, 2012, (the
"Lease"), pursuant to which Landlord has leased to Tenant 23,666 leasable square
feet of space on the fifth floor of the building located at and commonly known
as Building 100, Cambridge Discovery Park, Cambridge, Massachusetts. All
capitalized terms used in this Amendment which are defined in the Lease and not
otherwise defined in this Amendment shall have the meanings given in the Lease.


B.Landlord and Tenant desire to amend the Lease to extend the Lease Term for
three years beyond February 28, 2017, to February 29, 2020, on and subject to
the terms and conditions set forth below.




Statement of Amendment




For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Landlord and Tenant hereby agree as follows:


1.Extension of Term. The term of the Lease is extended for three years beyond
February 28, 2017 to February 29, 2020.


2.
Base Rent. Effective as of March 1, 2017, the Base Rent shall be as follows:





PERIOD
ANNUAL RATE
MONTHLY RATE
PSF RATE
March 1, 2017 through February 28, 2018
$1,183,300.00
$98,608.33
$50.00
March 1, 2018 through February 28, 2019
$1,212,882.50
$101,073.54
$51.25
March 1, 2019 through February 29, 2020
$1,242,465.00
$103,538.75
$52.50



3.Specific Amendments of Lease. In furtherance of the above provisions of this
Amendment, the Lease is amended as follows:


a.Item 5. Item 5 of the Summary of Basic Terms of the Lease is deleted in its
entirety and replaced with the following:


"5. Lease Term: From March 1, 2014 through February 29, 2020."


b.Item 9. Item 9 of the Summary of Basic Terms of the Lease is deleted in its
entirety and replaced with the following:


"9. Base Rent. Base Rent shall be as follows:







--------------------------------------------------------------------------------





"PERIOD
ANNUAL RATE
MONTHLY RATE
PSF RATE
March 1, 2014 through August 31, 2014
$740,000.00
$61,666.67
$40.00
September 1, 2014 through February 28, 2015
$946,640.00
$78,886.67
$40.00
March 1, 2015 through February 29, 2016
$982,139.00
$81,844.92
$41.50
March 1, 2016 through February 28, 2017
$1,017,638.00
$84,803.17
$43.00
March 1, 2017 through February 28, 2018
$1,183,300.00
$98,608.33
$50.00
March 1, 2018 through February 28, 2019
$1,212,882.50
$101,073.54
$51.25
March 1, 2019 through February 29, 2020"
$1,242,465.00
$103,538.75
$52.50



c.Item 13B. Item 13B of the Summary of Basic Lease Terms is amended by deleting
the Landlord's address in the Landlord's Address for Notices and substituting
the following therefor:
"13B. Landlord's Address for Notices.


100 Discovery Park DE, LLC
c/o The Bulfinch Companies, Inc.
First Needham Place
250 First Avenue, Suite 200
Needham, MA 02494
Attention: Robert A. Schlager
Telephone: (781) 707-4000; Fax: (781) 707-4001


With a copy to:


Mark R. DiOrio, Esquire
The Bulfinch Companies, Inc.
First Needham Place
250 First Avenue, Suite 200
Needham, MA 02494
Telephone: (781) 707-4000; Fax: (781) 707-4001"


and


Vorys, Sater, Seymour and Pease LLP
301 E. Fourth Street, Suite 3500
Cincinnati, OH 45202
Attn: Charles C. Bissinger, Jr., Esq.
Telephone: (513) 723-4000; Fax: (513) 723-4056


d.Definitions. The definitions of "Lease Term" and "Landlord" in Article I of
the Lease are deleted in their entirety and the following are respectively
substituted in place thereof in each instance:


"Lease Term" means the period beginning at 12:01 a.m. on March 1, 2014 and
ending at 11:59 p.m. on February 29, 2020."


"Landlord" means 100 Discovery Park DE, LLC, a Delaware limited liability
company, its successor and assigns.


e.Section 2.4 Lease Term.    Section 2.4 of the Lease is deleted in its entirety
and replaced with the following:


"Section 2.4. Lease Term: The Lease Term shall commence at 12:01 A.M. on March
1, 2014 and shall end at 11:59 P.M. on February 29, 2020."


4.Condition of Premises. Tenant accepts the Premises "as is", and Landlord shall
have no obligation whatsoever to make any improvements, modifications or
alterations to the Premises by reason of the extension of the Lease





--------------------------------------------------------------------------------





Term contemplated by this Amendment.


5.Brokers. Each of Landlord and Tenant represents to the other that it has not
dealt with any person in connection with this Amendment other than officers or
employees of Landlord and Jones Lang LaSalle. Tenant shall indemnify and save
Landlord harmless from and against all claims, liabilities, costs and expenses
incurred as a result of any breach of the foregoing representation by Tenant.
Landlord shall indemnify and save Tenant harmless from and against all claims,
liabilities, costs and expenses incurred as a result of any breach of the
foregoing representation by Landlord. Landlord shall pay the brokerage
commission owing to Jones Lang LaSalle in connection with this Amendment in
accordance with a separate agreement.


6.Inconsistencies; Continuing Effect of Lease. To the extent that the provisions
of this Amendment are inconsistent with the provisions of the Lease, the
provisions of this Amendment will control and the Lease will be deemed to be
amended hereby. Except as amended by this Amendment, the provisions of the Lease
remain in full force and effect.


7.Multiple Counterparts. This Amendment may be executed in multiple
counterparts, each of which will be an original, but all of which, taken
together, will constitute one and the same Amendment.










[Remainder of page intentionally left blank. Signatures to appear on next page.]

































































--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment as of the
date first set forth above.




 
 
 
LANDLORD:
 
 
 
100 DISCOVERY PARK DE, LLC
 
 
 
 
 
 
 
/s/ Robert A. Schlager
 
 
 
Robert A. Schlager
 
 
 
Treasurer
 
 
 
 
 
 
 
TENANT:
 
 
 
GENOCEA BIOSCIENCES, INC.
 
 
 
 
 
 
 
/s/ Jonathan Poole
 
 
 
Jonathan Poole
 
 
 
CFO








